     Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 1 of 17




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOSEPH DEAN,

                  Plaintiff,
                                               CIVIL ACTION
        v.                                     NO. 19-04266

PHILADELPHIA GAS WORKS, et al.,

                  Defendants.


DWAYNE ACKIE,

                  Plaintiff,
                                               CIVIL ACTION
        v.                                     NO. 19-04275

PHILADELPHIA GAS WORKS, et al.,

                  Defendants.


WAYNE RAUCEO,

                  Plaintiff,
                                               CIVIL ACTION
        v.                                     NO. 19-04279

PHILADELPHIA GAS WORKS, et al.,

                  Defendants.


MIGUEL CHAVARRIA, JR.,

                  Plaintiff,
                                               CIVIL ACTION
        v.                                     NO. 19-04428

PHILADELPHIA GAS WORKS, et al.,

                  Defendants.




                                   1
        Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 2 of 17




 MAURICE GOODWIN,

                        Plaintiff,
                                                            CIVIL ACTION
           v.                                               NO. 19-04429

 PHILADELPHIA GAS WORKS, et al.,

                        Defendants.


PAPPERT, J.                                                           December 28, 2020

                                     MEMORANDUM

       Karin Gunter and Isaac Green, Jr. represent plaintiffs in five discrimination

cases against Philadelphia Gas Works (“PGW”) and Gas Works Employees’ Union Local

686. Following an adverse ruling in a discovery dispute, Ms. Gunter moved to

disqualify the Court in her four cases, claiming I had failed to disclose my

representation of PGW over six years ago while in private practice. Ms. Gunter then

shared her theory with Mr. Green, who moved to disqualify the Court in his case a few

days later. PGW and the union responded to the motions and the Court heard oral

argument on December 3, 2020. The Court denies the motions.

                                             I

       Whether a judge’s impartiality can reasonably be questioned is a decision to be

made “in light of the facts as they existed, and not as they were surmised or reported.”

Cheney v. U.S. Dist. Ct. for the Dist. of Columbia, 541 U.S. 913, 914 (2004) (Scalia, J.)

(citing Microsoft Corp. v. United States, 530 U.S. 1301, 1302 (2000) (Rehnquist, C.J.,

respecting recusal)). From November 2012 to December 2014, I was a member of the

Cozen O’Connor law firm. In 2014, Cozen O’Connor represented PGW, it’s manager the

Philadelphia Facilities Management Corporation (“PFMC”) and Danella Companies,


                                             2
        Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 3 of 17




Inc. on an appeal from a favorable Pennsylvania state court judgment in Harris v.

Philadelphia Facilities Mgmt. Corp., No. 39 C.D. 2014, 106 A.3d 183 (Pa. Cmmw. Ct.

2014). On March 3, 2014, an associate and I entered our appearance on the

Commonwealth Court docket for PFMC and PGW. We filed a brief on behalf of PFMC

and Danella on August 1, 2014.

       Harris involved a motorcyclist who was injured near excavation and road

restoration work being performed by Danella pursuant to a contract with PGW. Id. at

184–85. In that contract, Danella indemnified PGW and agreed to defend against any

lawsuits, with counsel to be selected by Danella. Cozen O’Connor was retained by

Danella only for the post-trial appeal; it did not represent Danella or anyone else at

trial. PFMC and PGW’s involvement in the appeal was a technicality given Danella’s

full contractual responsibility for any judgment or award. Consequently, I never

performed any legal work for either entity or spoke to anyone at either entity about the

case. I reported solely to Danella and Danella paid Cozen O’Connor’s fees. According to

counsel for PGW, the company paid Cozen O’Connor approximately $19,800 for tax-

related legal work during my tenure there. I was not involved in providing those

services.

                                            II

                                            A

       On September 17, 2019, Ms. Gunter filed lawsuits on behalf of Dwayne Ackie

(No. 19-cv-4275) and Wayne Rauceo (No. 19-cv-4279) against PGW and Local 686. One

week later, she filed similar suits on behalf of Miguel Chavarria, Jr. (No. 19-cv-4428)

and Maurice Goodwin (No. 19-cv-4429). These cases were originally assigned to Judge




                                            3
        Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 4 of 17




Robert Kelly, but shortly before Judge Kelly retired, the Clerk’s Office reassigned the

cases to me “in accordance with the court’s procedure for random reassignment of

cases.” See, e.g., (Rauceo Reassignment Order, ECF No. 2).

      Mr. Green filed a remarkably similar case on behalf of Joseph Dean (No. 19-cv-

4266)—apparently without prior consultation with Ms. Gunter—also on September 17,

2019. Unlike Ms. Gunter’s cases, Mr. Green’s was randomly assigned to me when filed.

      In each of these five cases, the Court has adjudicated motions to dismiss,

established scheduling orders and handled other matters as necessary. Until recently,

the Court did so without incident.

                                            B

      On November 2, 2020, Ms. Gunter moved on behalf of Chavarria to compel

discovery from PGW. (Motion to Compel, ECF No. 35.) Prior to these lawsuits, PGW

hired outside counsel to investigate claims related to Chavarria. Counsel produced a

memorandum detailing its findings. During discovery in Chavarria’s case, PGW

produced a redacted version of the memorandum, claiming the redacted portions were

irrelevant to Chavarria’s claims or protected by privilege. Ms. Gunter sought disclosure

of the unredacted memorandum. The Court scheduled a telephone conference with Ms.

Gunter and the lawyers for PGW and Local 686, Brett Zahorchak and Nicholas Botta,

respectively. All parties agreed with the Court’s suggestion that it conduct an in

camera review of the memorandum to determine whether PGW’s claims of privilege

and relevancy were justified.

      Ms. Gunter then said she would again seek an extension of the fact discovery

period. She did so at the beginning of October, but the Court denied the request




                                            4
        Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 5 of 17




because it was premature, as more than a month remained in the discovery period. See

(Order Denying Extension, ECF No. 34). Ms. Gunter explained that she had not taken

all of the depositions she intended to take, at least in part because of difficulties related

to the COVID-19 pandemic and her busy schedule as a sole practitioner. Mr. Botta

stated that although the union had not opposed Ms. Gunter’s October request, it

opposed this one because the delays Ms. Gunter complained of were avoidable and self-

imposed. Counsel said that he held approximately fifteen days open for depositions

with Ms. Gunter within the discovery period. Ms. Gunter either ignored his proposed

dates or was unable to conduct depositions on any of those days. Moreover, when Mr.

Botta and Ms. Gunter finally agreed on a deposition date for one witness, Ms. Gunter

failed to notice the deposition and never took it.

       Ms. Zahorchak explained that on August 28 she also gave Ms. Gunter a number

of dates for depositions and held those dates open through September. According to

counsel, Ms. Gunter did not take advantage of any of those dates either. Ms. Gunter

claimed this wasn’t true, prompting the Court to ask her what reason counsel for PGW

and the union had to lie, a question with which Ms. Gunter apparently took issue.

Frustrated by counsels’ inability to conduct discovery according to the Court’s

scheduling order or work out basic issues themselves, the Court instructed counsel to

schedule the depositions as soon as possible. At some point during this discussion, the

Court also asked the parties about the schedule for summary judgment motions.

       Following this telephone conference, the Court received and promptly reviewed

the unredacted memorandum. It determined that PGW’s objections were justified; the

redacted portions of the memorandum were either irrelevant to the litigation or




                                              5
           Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 6 of 17




protected by privilege. The Court issued an order on November 6 denying Chavarria’s

motion to compel. (ECF No. 39.)

                                                 C

       Ten days later, Ms. Gunter filed motions pursuant to 28 U.S.C. § 455(a) to

disqualify the Court from her four cases. That statute requires a federal judge to

disqualify himself in any case “in which his impartiality might reasonably be

questioned.” 28 U.S.C. § 455(a). Ms. Gunter primarily alleges that I had served as

outside counsel to PGW when at Cozen O’Connor in 2014. (Rauceo Mot. to Disq. 3, ECF

No. 28-1.)1 She argues this alleged representation and the Court’s failure to disclose it

would cause an objective person to reasonably question my impartiality. (Id.)

       Ms. Gunter raises several other arguments for disqualification. She thinks

PGW’s counsel unwittingly revealed a secret relationship between the Court and PGW

during the November 5 telephone conference. (Id.) According to Ms. Gunter, Ms.

Zahorchak prefaced an explanation about PGW’s public procurement process with the

phrase, “As you know, Your Honor.” (Id.) Her use of that prefatory phrase, according

to Ms. Gunter, implied the Court’s intimate knowledge of PGW’s inner workings and

would thus lead an objective person to reasonably question the Court’s impartiality.

See (id). Moreover, she alleges that “[c]ertainly” Ms. Zahorchak was aware that the

Court had served as outside counsel to PGW and failed to disclose the relationship

during the course of the litigation. (Id. at 5.)




       1Ms. Gunter’s motions on behalf of Rauceo, Ackie, Goodwin and Chavarria are identical in
substance. For ease of reference, the Court will cite only the Rauceo motion. Such citations should
be understood to reference all four motions.


                                                 6
        Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 7 of 17




       Ms. Gunter also claims the Court’s policy that scheduling conflicts and

obligations in other cases are not compelling reasons for discovery extensions

contradicts my representation to the United States Senate during my confirmation

process. Specifically, Ms. Gunter dug up my Senate Judiciary Committee

Questionnaire, (id. at 4 n.2), where I expressed the desire to avoid “a failure to

understand the pressures and responsibilities of the lawyers” in cases before me. Ms.

Gunter thinks this alleged conflict between my Policies and Procedures and my

statement to the Committee further supports disqualification. (Id.) Ms. Gunter also

claims that because of “the number of actions presently before Judge Pappert, . . . his

inquiry about summary judgment scheduling [during the November 5 telephone

conference] and his strict adherence to his policies and practices . . . ,Plaintiff does not

reasonably belief [sic] Judge Pappert can be or is impartial in these matters.” (Id. at 4.)

Finally, Ms. Gunter thinks that in hiding from her my purportedly long and close

relationship with PGW I violated Judicial Code of Conduct Canon 2, requiring judges to

avoid the appearance of impropriety in all activities. (Id. at 5.)

       As evidence of that alleged relationship, Ms. Gunter attached to her motion the

Pennsylvania Commonwealth Court docket for the Harris case. (Rauceo Mot. to Disq.,

Ex. 3, ECF No. 28-5.) Ms. Gunter has nothing else supporting her suspicions.

Similarly, she cites no factually analogous cases in support of her position, relying

entirely on her own interpretation of the text of § 455(a) and two Third Circuit decisions

articulating the standard applicable to motions under § 455(a). (Id. at 2–5.)

       Two days later, Mr. Green filed a nearly identical motion. (Dean Mot. to Disq.,

ECF No. 47.) Mr. Green’s motion repeated the allegations in Ms. Gunter’s motions. He




                                              7
        Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 8 of 17




did not raise any new arguments and failed as well to cite any real support for his

position. See (id. at 2–6).

       PGW and Local 686 present a drastically different version of events than Gunter

and Green, most notably, their understanding (supported by sworn declarations from

Ms. Zahorchak and PGW’s General Counsel) that neither PFMC nor PGW was my

client in the Harris case. (PGW Resp. to Rauceo Mot. to Disq. 4–6, ECF No. 30); see

also (Union Mot. Joining PGW Resp., No. 19-4275, ECF No. 48). Ms. Zahorchak also

represents that she “had no personal knowledge of Judge Pappert’s entry of appearance

on behalf of PGW in any matter until” Plaintiffs filed their motions to disqualify. (Id. at

5.)

                                            D

       During oral argument, Ms. Gunter reiterated that she filed her motions after

“careful thought and consideration.” See (Rauceo Mot. to Disq. at 1); (Hr’g Tr. 6:5–20).

She decided on November 14 to seek my disqualification after coincidentally discovering

the Harris case during an “arbitrary review of [the] Commonwealth Court docket in

another unrelated matter.” (Hr’g Tr. 12:18–24); (Rauceo Mot. at 5.) Her basis for the

motions “had to do largely” with the Court asking why opposing counsel would lie

during the November 5 telephone conference—a comment she found “off-putting”—and

Ms. Zahorchak’s use of the phrase, “As you know, Your Honor.” (Hr’g Tr. 7:10–21,

8:11–14, 30:4–14.) Ms. Gunter claimed that had she known I had been a partner at a

firm she believed was outside counsel for PGW, she would not have agreed to the

Court’s in camera review of the document at issue in the discovery dispute. (Id. at

8:17–9:2.) To Ms. Gunter it also “seemed odd” that her cases were reassigned to me




                                            8
          Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 9 of 17




from Judge Kelly’s docket, suggesting the reassignment was not entirely random and

perhaps related to my alleged relationship with PGW. (Id. at 14:25); see (Rauceo Mot.

at 1).

         In reality, as I explained to Ms. Gunter, my query about defense counsels’

purported reason to lie during the November 5 telephone conference was based on my

conclusion that their explanation for the discovery delay was more credible than hers.

(Hr’g Tr. 10:15–23.) I also noted that lawyers frequently use the phrase, “As you know,

Your Honor,” when speaking with the Court and that I did not notice the phrase during

the November 5 conference. (Id. at 31:14–20.) I explained that cases are randomly

assigned and that her cases were likely randomly reassigned on account of Judge

Kelly’s then impending retirement. (Id. at 15:4–5, 21–22.) Most importantly, I

explained my involvement in the Harris case and Ms. Gunter acknowledged that Harris

and her cases are completely unrelated. (Id. at 23:5–9.)

         Ms. Gunter also acknowledged that she does not have a professional relationship

with Mr. Green, nor does she know him personally. (Id. at 52:21–54:4.) In fact, she

claimed she would not recognize him if he walked into the courtroom. (Id. at 53:23–25.)

Yet she texted Mr. Green when she filed her motions, sent him a copy of one of them

and encouraged him to seek my disqualification in his case as well. (Id. at 58:17–59:7,

61:9–12.)

         For his part, Mr. Green several times attempted to distance himself from his

filing, saying “the ultimate decision to proceed was made by the client.” (Id. at 62:25–

63:1.) Despite this blame-shifting, Green—who had never filed a motion to disqualify a

judge in thirty-eight years of practice—also claimed to have filed the motion after




                                             9
       Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 10 of 17




careful thought and legal research. (Id. at 64:17–22, 65:5–6, 66:7–16.) It became clear

that Mr. Green did not independently research the factual claims in his motion. And he

failed to cite any factually analogous authority in support of his position. What he did

was take Ms. Gunter’s motion, largely plagiarize it and then file it as his own.

       Ms. Zahorchak emphasized the frivolousness of Ms. Gunter’s and Mr. Green’s

motions, saying “they never should have been filed in the first place.” (Id. at 76:6–8.)

In her estimation: “At best, they were negligently researched, and at worst, they

willfully ignored the applicable law surrounding Section 455, and they willfully ignored

the facts as they actually existed with respect to both the nature of the Harris matter

and any alleged past relationship between PGW and Cozen O’Connor and/or Your

Honor.” (Id. at 76:8–14.) Neither Ms. Gunter nor Mr. Green notified her before they

filed their motions, (id. at 76:21–23), and Ms. Gunter made baseless assertions about

her and what she was “certainly” aware of in her motions. (Id. at 77:17–20.) Ms.

Zahorchak concluded by asking the Court to sanction Ms. Gunter and Mr. Green. (Id.

at 78:10–16.)

       Mr. Botta endorsed Ms. Zahorchak’s argument and added that Ms. Gunter’s

claim that the union was aware of the Court’s alleged prior relationship with PGW is

also unfounded. (Id. at 81:2–9.)

                                            E

       A little more than one month before Ms. Gunter filed her motions to disqualify

me, she tried to do the same thing, using similar tactics and arguments, to Judge

Marston. See Fields v. American Airlines, Inc., No. 19-cv-903, 2020 WL 5943694, at *6

(E.D. Pa. Oct. 7, 2020). In Fields, Ms. Gunter represents three plaintiffs alleging




                                            10
           Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 11 of 17




discrimination against their employer, American Airlines. Judge Marston held a Rule

16 conference and issued a scheduling order. Apparently unhappy with how the

conference went, Ms. Gunter sent the Court a letter claiming her clients “were

disadvantaged by the Court’s ‘request to know the specific people proposed for

depositions as well as the requirement to provide specific dates for those proposed

depositions.’” Id. at *3 (citing Ltr. to Judge Marston from Karin Gunter, Mar. 16, 2020).

Ms. Gunter also asked, “‘why the Court is requiring Plaintiffs to provide it with specific

proposed deposition dates and why specific names of deponents are needed at this

time.’” Id.

       A few days later, Ms. Gunter moved to disqualify Judge Marston. She alleged

that an objective person would reasonably question Judge Marston’s impartiality

because, around 2012 while serving as an Assistant United States Attorney, Judge

Marston had prosecuted two US Airways2 employees and nine other defendants for

drug trafficking. Id. Ms. Gunter questioned Judge Marston’s impartiality because her

“frequent contact with U.S. Airways legal affairs department and its managing director,

Karen Gillen[,] was crucial to Judge Marston’s prosecutorial successes” eight years

prior. Id. (quoting Fields Mot. to Disqualify) (internal quotation marks omitted). As

here, Ms. Gunter referenced Judge Marston’s Senate Judiciary Committee

Questionnaire, in which Judge Marston listed the 2012 drug trafficking prosecution as

one of the ten most significant litigated matters she personally handled. Id. at *3. Ms.

Gunter further claimed that Judge Marston’s failure to disclose this alleged connection




       2   US Airways has since merged with American Airlines.


                                                11
           Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 12 of 17




with American Airlines and its legal affairs department, and her order requiring the

parties to set aside deposition dates, were evidence of bias.3 Id.

       Judge Marston denied Ms. Gunter’s motion because, like her motions in this

case, it was poorly researched and based on suspicions divorced from fact and law. In

doing so, Judge Marston explained the standard for disqualification under § 455.

                                                III

       “The standard for recusal [under § 455] is whether an objective observer

reasonably might question the judge’s impartiality.” Mass. Sch. of Law at Andover, Inc.

v. Am. Bar Ass’n, 107 F.3d 1026, 1042 (3d Cir. 1997). “[W]hat matters is not the reality

of bias or prejudice but its appearance.” Liteky v. United States, 510 U.S. 540, 548

(1994). In deciding whether § 455 requires recusal, “discretion is confided in the

district judge . . . because the judge presiding over a case is in the best position to

appreciate the implications of those matters alleged in a recusal motion.” In re

Kensington Int’l Ltd., 353 F.3d 211, 224 (3d Cir. 2003). In the absence of proof that a

person would reasonably question the judge’s impartiality, a judge “has an affirmative

duty not to recuse himself.” Mass. Sch. of Law at Andover, Inc. v. Am. Bar Ass’n, 872 F.

Supp. 1346, 1349 (E.D. Pa. 1994).

       “Typically, the movant must identify an extrajudicial source of bias or prejudice.”

Fields, 2020 WL 5943694, at *6 (citing Liteky, 510 U.S. at 554–55 (clarifying the


       3  At the hearing on her motion, Ms. Gunter presented two additional instances of alleged
partiality by Judge Marston toward American Airlines. Id. First, she noted that Judge Marston did
not respond to her letter complaining about questions during the Rule 16 conference, yet Judge
Marston immediately scheduled a telephone conference in response to a letter from American
Airlines. Id. Second, Ms. Gunter questioned Judge Marston’s decision granting her leave to file a
third amended complaint limited to adding PHRA claims and joining plaintiffs’ union as a defendant,
while defendants were permitted to respond to all of the counts in the third amended complaint. Id.
At the evidentiary hearing, Ms. Gunter also attempted to question Judge Marston directly about her
alleged relationship with American Airlines. Id.


                                                12
       Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 13 of 17




“extrajudicial source” doctrine applicable in recusal jurisprudence)). So “expressions of

impatience, dissatisfaction, annoyance, and even anger, that are within the bounds of

what imperfect men and women . . . sometimes display” will not establish bias or

partiality. Liteky, 510 U.S. at 555–56.

                                           IV

      The motions are frivolous. They are based on Ms. Gunter’s suspicions and

evidence-free conspiracy theories.

      As set forth above, I never served as outside counsel to PGW. Even had I done so

six and a half years ago in a discrete and unrelated matter, that representation would

not be grounds for my disqualification. The Third Circuit has held that a judge need

not disqualify himself when a party he represented in private practice comes before

him. Cipollone v. Liggett Grp., Inc., 802 F.2d 658, 659 (3d Cir. 1986). In Cipollone, a

party moved to vacate a panel opinion on the grounds that one of the panel judges

should have recused himself. The party argued that, twelve years prior, the judge

represented American Tobacco Company, a company uninvolved in, but tangentially

related to, the case before him. Id. The Third Circuit denied the motion, saying: “Even

if American Tobacco Company were a party to [this] case, the long passage of time since

Judge Hunter’s last representation of that Company requires the conclusion that no

reasonable person could question his impartiality.” Id. (citing Chittimacha Tribe of

Louisiana v. Harry L. Laws Company, Inc., 690 F.2d 1157, 1166 (5th Cir. 1982), cert.

denied, 464 U.S. 814 (1983) (recusal not warranted where judge had represented the

defendant in unrelated matters at least six years earlier); Jenkins v. Bordenkircher, 611

F.2d 162, 165–67 (6th Cir. 1979), cert. denied, 446 U.S. 943 (1980) (recusal not required




                                           13
       Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 14 of 17




where trial judge had prosecuted defendant for several unrelated crimes during the

period four to thirteen years prior to the time of trial); Gravenmier v. United States, 469

F.2d 66, 67 (9th Cir. 1972) (recusal not required where trial judge was of counsel in

prior prosecution six years before present unrelated prosecution); Darlington v.

Studebaker-Packard Corp., 261 F.2d 903, 906 (7th Cir. 1959), cert. denied, 359 U.S. 992

(1959) (recusal not warranted where trial judge had represented defendant in unrelated

matters for a period of four to five years which ended three to four years before judge’s

decision); Royal Air Maroc v. Servair, Inc., 603 F. Supp. 836 (S.D.N.Y. 1985) (prior

representation by trial judge of defendant’s parent corporation in unrelated matter

twelve years earlier no basis for recusal)); see also In re Martinez-Catala, 129 F.3d 213,

221 (1st Cir. 1997) (“[M]any judges also sit, usually after a self-imposed cooling off

period, on cases involving former clients (assuming always no current financial ties and

that the judge did not work on the same or a related matter while in practice). Former

affiliations with a party may persuade a judge not to sit; but they are rarely a basis for

compelled recusal.”). In short, representation of a party before the Court in a single

unrelated matter more than six years ago would require neither disclosure nor recusal

because no objective, reasonable person would question the Court’s impartiality.

       Ms. Gunter’s arguments that adherence to my Policies and Procedures, my “off-

putting” comment during a telephone conference and my swift resolution of her motion

to compel discovery are evidence of bias are also unavailing because they are not based

on extrajudicial evidence. See Liteky, 510 U.S. at 555–56; United States v. Ciavarella,

716 F.3d 705, 720 (3d Cir. 2013) (“[T]o warrant reassignment under § 455(a), a case

generally must involve apparent bias deriving from an extrajudicial source, meaning




                                            14
       Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 15 of 17




something above and beyond judicial rulings or opinions formed in presiding over the

case.”). Ms. Gunter’s suspicions about why her cases were reassigned to me are

patently unreasonable, as is her now seemingly go-to tactic of citing judges’ Senate

Judiciary Committee Questionnaires.

                                             V

       Despite recently receiving an education on the law governing disqualification

from Judge Marston, Ms. Gunter used similar tactics to assert similarly baseless claims

in this case. But here, her conduct was even worse. Not content to proceed on her own,

she recruited Mr. Green to file his own frivolous motion. Neither attorney thought this

through or had any legal support for what they did.

       Federal Rule of Civil Procedure 11 imposes an affirmative duty on an attorney to

conduct a reasonable inquiry into the factual and legal bases of all claims before filing

any document with the court. Business Guides, Inc. v. Chromatic Commc’ns Enters.,

Inc., 498 U.S. 533, 551 (1991); see also Bensalem Twp. v. Int’l Surplus Lines Ins. Co., 38

F.3d 1303, 1314 (3d Cir. 1994). Rule 11, in relevant part, provides:

       (b) Representations to the Court. By presenting to the court a pleading,
       written motion, or other paper—whether by signing, filing, submitting, or
       later advocating it—an attorney or unrepresented party certifies that to
       the best of the person’s knowledge, information, and belief, formed after
       an inquiry reasonable under the circumstances:

       (1) it is not being presented for any improper purpose, such as to harass,
       cause unnecessary delay, or needlessly increase the cost of litigation;

       (2) the claims, defenses, and other legal contentions are warranted by
       existing law or by a nonfrivolous argument for extending, modifying, or
       reversing existing law or for establishing new law;

       (3) the factual contentions have evidentiary support or, if specifically so
       identified, will likely have evidentiary support after a reasonable
       opportunity for further investigation or discovery.



                                            15
        Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 16 of 17




Fed. R. Civ. P. 11(b)(1)–(3).

       The standard applied by the Court when determining whether an attorney has

violated Rule 11 is an objective one of reasonableness under the circumstances. Mary

Ann Pensiero, Inc. v. Lingle, 847 F.2d 90, 92 (3d Cir. 1988); see also Brubaker Kitchens,

Inc. v. Brown, 280 F. App’x 174, 185 (3d Cir. 2008) (“It is well-settled that the test for

determining whether Rule 11 sanctions should be imposed is one of reasonableness

under the circumstances, the determination of which falls within the sound discretion

of the District Court.”).

       Ms. Gunter filed four half-baked and unsupported motions to disqualify and

encouraged Mr. Green, whom she didn’t even know, to file one in his case too. In doing

so, she cost the Court and counsel valuable time and resources. Perhaps worse, she

baselessly accused opposing counsel of knowing about, and concealing, a relationship

between PGW and the Court that did not exist.

       Rule 11 sanctions can be initiated either by motion or on the court’s initiative.

Martin v. Brown, 63 F.3d 1252, 1264 (3d Cir. 1995). “When acting on its own initiative,

however, the district court should first enter an order describing the specific conduct

that it believes will warrant sanctions and direct the person it seeks to sanction to show

cause why particular sanctions should not be imposed.” Id. (referencing Fed. R. Civ. P.

11(c)(1)(B)); see also Fed. R. Civ. P. 11(c)(3) (“When imposing sanctions, the court shall

describe the conduct determined to constitute a violation of this rule and explain the

basis for the sanction imposed.”). The Court’s Opinion today will be accompanied by a

separate Order to Show Cause directing Ms. Gunter to address the Court’s concerns, as

enumerated in that Order.



                                             16
       Case 2:19-cv-04429-GJP Document 38 Filed 12/28/20 Page 17 of 17




      The Court will not enter such an order with respect to Mr. Green. Ms. Gunter,

who knew better from her come-uppance by Judge Marston, was the ringleader. She

concocted the reasons for her motions to disqualify and then, perhaps thinking strength

would lie in numbers, sought out Mr. Green, gave him a copy of one of her motions and

encouraged him to join in the fun. Mr. Green made no effort to independently research

or verify any of the allegations against the Court. He instead reflexively copied the

motion he received from a lawyer he didn’t know and filed it. His conduct was no less

malevolent than Ms. Gunter’s, but his thirty-eight years of practice without filing such

a motion spares him, at this time, from having to explain himself or blame his client

further.


                                                       BY THE COURT:


                                                        /s/ Gerald J. Pappert
                                                       ________________________
                                                       GERALD J. PAPPERT, J.




                                           17
